UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7116



TONY A. MCFARLIN,

                                              Petitioner - Appellant,

          versus


GEORGE TRENT, Warden, Mount Olive Correctional
Complex,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-95-25-3)


Submitted:   December 18, 1997             Decided:   January 13, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony A. McFarlin, Appellant Pro Se. Scott E. Johnson, Dawn Ellen
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charles-
ton, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony McFarlin seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C. § 2254 (1994)

(current version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of
probable cause to appeal and dismiss the appeal on the reasoning of

the district court. McFarlin v. Trent, No. CA-95-25-3 (N.D.W. Va.
July 17, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568

(U.S. June 23, 1997) (No. 96-6298). We further deny McFarlin's mo-

tion to proceed in forma pauperis on appeal. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2